DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 11/2/2020. It is noted, however, that applicant has not filed a certified copy of the DE 20 2020 106 260.3 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/2021 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both “sensor” and “housing;” and reference character “1b” is used to designate “a pin” and “a second sensor portion.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “sensor rotation axis” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 8, 9, and 10 are objected to because of the following informalities:  the word “pivotably” is used and appears to be a direct translation as “pivotably” is not a word. Examiner suggests changing all usage of the term “pivotably” to “pivotally”.  Appropriate correction is required.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
In paragraph [0029], line 8, “a sensor” should be –a sensor 1--;
In paragraph [0030] the reference character “1” is used for both the housing and the sensor; Examiner suggests clarifying language or reference characters; 
In paragraph [0030], line 8, “second sensor portion” should be –second sensor portion 1b--; 
In paragraph [0031], line 2, it is unclear what it meant by the use of the word “cranked.” Examiner believes this may be an error in translation, and suggests clarifying the language used.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe the sensor rotation axis of that the sensor portions are rotatable with respect to each other. The drawings appear to show “1c” may be a rotation axis, but there is no written description or mention of “1c” or the “sensor rotation axis” in the specification.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites “one of the first sensor portion and the second sensor potion is a pin and the other of the first sensor portion and the second sensor portion is a body with a hole through which the pin penetrates.” Claim 1 from which 2 depends states that the first sensor portion is connected to the vehicle and the second sensor potion is connected to the suspension lever. The specification and drawings only describe and show the pin 1b as only part of the second sensor portion, and that the hole that the pin penetrates is only part of the first sensor as described in paragraph [0031] and [0032]. The specification does not describe or show the alternative, therefore lacking sufficient description for the alternative claimed in claim 2.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites “the first pivot axis is aligned in parallel to the sensor rotation axis. However, the specification fails to disclose or discuss the sensor rotation axis. The drawings appear to show what may be a sensor axis as 1c in the drawings, specifically Figure 3, but there lacks a mention or description in the specification.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites one of the first sensor portion and the second sensor portion is fixed to a bracket which is fixedly connected to the first suspension lever. The specification discloses the second sensor portion is fixedly connected to the bracket in paragraph [0032]. The specification and drawings do not show or describe the first sensor portion  being fixedly connected to the suspension lever. 
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites “the one of the first sensor portion and the second sensor portion is a pin.” The written description only describes the pin as being the second sensor portion, going as far as using the same reference character “1b” to indicate both parts in the description and drawings. There is no mention of the pin being the first sensor portion in the description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “identical with” in lines 1-2. The claim language appears to possibly be a direct translation, and is also indefinite. Examiner believes the intent was that the first pivot axis is the same axis as the sensor rotation axis or that they are aligned  in series. The use of “identical with,” alone and in view of the specification, does not provide this clarity. Examiner suggests changing the language to better suit the intent of the claim.
Claim 11 recites “the pin and the hole of the sensor are formed and positioned cylindrically symmetrical with regard to the sensor rotation axis.” The term “cylindrically symmetrical” is unclear. The Examiner suggests amending for clarity of the positions of the pin and hole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,245,914 to Kerner et al. (hereinafter Kerner).
Regarding claim 1, Kerner discloses a vehicle suspension system (12), comprising: a vehicle body portion (18), a first suspension lever 26 which is pivotally mounted with respect to a first pivot axis (61) on a first region of the vehicle body portion and pivotally connects (at 62 and 64) a wheel hub or a steering knuckle (see col. 9, lines 10-15) to said vehicle body portion, and a sensor (80), wherein the sensor is a rotation sensor and wherein a first sensor portion (84, 90) of the sensor is fixedly connected to the vehicle body portion and a second sensor portion (82) is fixedly connected to the first suspension lever, wherein the first and second sensor portions are rotatable with respect to each other about a sensor rotation axis (86), and wherein a rotation angle between the first sensor portion and the second sensor portions with respect to each other indicates a pivot angle of the first suspension lever (see col. 10, line 50 – col. 11, line 13).
Regarding claims 2 and 12, Kerner discloses the first sensor portion (84) is a pin (90) and the second sensor portion (82) is a body with a hole (92) through which the pin penetrate (see Figure 8).
Regarding claim 3, Kerner discloses the pin (90) and the hole (92) of the sensor are aligned to the sensor rotation axis (see Figures 3 and 8).
Regarding claim 4, Kerner discloses the first pivot axis is aligned in parallel to the sensor rotation axis (see col. 10, lines 48-59).
Regarding claim 5, Kerner discloses the first pivot axis is the same as the sensor rotation axis (see col. 10, lines 48-59).

    PNG
    media_image1.png
    664
    529
    media_image1.png
    Greyscale

Modified Figure 3
Regarding claim 6, Kerner discloses one of the first sensor portion (84, 90) and the second sensor portion (82) is fixed to a bracket (see Modified Figure 3 above) which is fixedly connected to the first suspension lever.
Regarding claim 7, Kerner discloses the sensor is a capacitive, inductive, or resistive rotation sensor (see col. 11, lines 14-19). 
Regarding claim 11, Kerner discloses the pin (90) and the hole (92) of the sensor are formed and positioned to fit together with regard to the sensor rotation axis(86; see Figure 8).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,445,178 to Hoekstra.
Regarding claim 1, Hoekstra discloses a vehicle suspension system (14), comprising: a vehicle body portion (12), a first suspension lever (24) which is pivotally mounted with respect to a first pivot axis (see Figure 1 where 24 attaches to 12) on a first region of the vehicle body portion and pivotally connects a wheel hub or a steering knuckle (see Figure 1) to said vehicle body portion, and a sensor (11), wherein the sensor is a rotation sensor and wherein a first sensor portion (16, 18 connected to 34 attached to 12) of the sensor is fixedly connected to the vehicle body portion (12) and a second sensor portion (22, 45, 46) is fixedly connected to the first suspension lever (see attachment of parts at 46b), wherein the first and second sensor portions are rotatable with respect to each other about a sensor rotation axis (see arrows of rotation in Figure 1), and wherein a rotation angle between the first sensor portion and the second sensor portions with respect to each other indicates a pivot angle of the first suspension lever (see Abstract).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,868,343 to Uranaka et al. (hereinafter Uranaka) in view of Hoekstra or Kerner.
Uranaka discloses having a vehicle suspension system (see Figure 5), comprising: a vehicle body portion (21, 22), a first suspension lever (51) which is pivotably mounted with respect to a first pivot axis (207A) on a first region of the vehicle body portion (207) and pivotally (56A) connects a wheel hub or a steering knuckle (56, 57A, 58A; see Figure 5) to said vehicle body portion.
Uranaka does not disclose having a sensor with all of the sensor details having a first and second portions, and their locations and relative motion. 
However, as discussed above, Hoekstra and Kerner both disclose using sensors and all of the details of the sensors attached to the suspension. Hoekstra discloses using the sensor system in order to create a low-cost angular measurement system for measure rotational movement of components on a vehicle (see paragraph [0009]). Kerner discloses using the sensor system in order to detect angular position of the suspension arms in order to know positions of the suspension elements to better control the ride functions of the vehicle (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing of the present invention to have the suspension system of Uranaka with the sensors of either Hoekstra or Kerner in order to provide a low-cost angular measuring device or a sensor for better control of ride functions of the vehicle, as suggested in Hoekstra and Kerner (see above).
Regarding claim 8, Uranaka discloses having a second suspension lever (52) which is pivotally mounted with respect to a second pivot axis (208) on a second region of the vehicle body portion and pivotally (56A) connects the wheel hub or steering knuckle (56, 57, 58) to said vehicle body portion (see Figure 5).
Regarding claim 9, Uranaka discloses the wheel hub or steering knuckle (56-58) is connected pivotally about a third pivot axis (58A) relative to the first suspension lever and the second suspension lever (see Figure 5).
Regarding claim 10, Uranaka discloses the wheel hub or steering knuckle is pivotable with regard to the first suspension lever and/or the second suspension lever about the third pivot axis (56A) which is perpendicular to the first pivot axis (51A, 61A, 207A; see Figure 5).
Regarding claim 13, Uranaka discloses a distance (see Figure 5 distance between 207 and 208) between the first region and the second region of the vehicle body portion (see Figure 5).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 are related to rotation angle sensors, their structure, and sensor attachments to various suspension systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614